DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior arts Braunstein et al., US 2017/0008521 A1 (Braunstein), Bagheri, US 2016/0161265 A1 (Bagheri), Dietsch et al., US 2011/0208745 A1 (Dietsch), Nakamori et al., US 2010/0231718 A1 (Nakamori), and Kim et al., US 2012/0154588 A1 (Kim), have been newly added to teach the newly added claim limitations/amendments. Prior art Shimomura et al., US 2016/0121889 A1 (Shimomura), is the only prior art that was used in the previous Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and therefore dependent claims 2-6 and 8) recites the limitation "compared with the map information", however “map information” was never previously stated within the claim.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that it should state “"compared with 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al., US 2017/0008521 A1 (Braunstein), Bagheri, US 2016/0161265 A1 (Bagheri), and further in view of Dietsch et al., US 2011/0208745 A1 (Dietsch).
Regarding claim 1, Braunstein teaches a self-position estimation method (a method to self-localize) ([0570]) using a target detection sensor (an image acquisition unit. Which can include one or more image devices such as cameras) (Fig. 1; [0263] and [0570]) and a self-position estimation (self-localize. Determining the current position) ([0570], [0616], and [0618]) circuit (processing unit 110) (Fig. 1; [0616] and [0618]), 
wherein the target detection sensor (an image acquisition unit. Which can include one or more image devices such as cameras) (Fig. 1; [0263] and [0570]) being mounted in a moving (being mounted on a vehicle 200) (Fig. 2A; [0277]), the target detection sensor (an image acquisition unit. Which can include one or more image devices such as cameras) (Fig. 1; [0263] and [0570]) configured to detect relative positions between targets present near the moving object and the moving object (detecting objects in the images. After detecting objects in the images determining their position relative to vehicle 200. The objects being cars, pedestrians, signs, lane markings, traffic lights, landmarks, etc.) (Fig. 2A; [0332], [0338-0339], [0345], [0357], and [0428]), 
wherein the self-position estimation (self-localize. Determining the current position) ([0570], [0616], and [0618]) circuit (processing unit 110) (Fig. 1; [0616] and [0618]) is configured to use odometry (processing unit 110 may use an odometry technique) (Fig. 1; [0573] and [0872]) on a basis of the moved amount (moved amount, for example measured distance, between locations S1 and S2) ([0868] and [0872]) and store the positions as target position data (wherein the information associated with the recognized landmarks may be stored on a remote server) ([0573] and [0866]), and 
wherein the self-position estimation method (a method to self-localize) ([0570]) comprises: 
extracting target position data indicating a travel lane boundary (a lane marking) ([0017], [0079], and [0086]) from the stored target position data (determining probable locations for road edges and barriers based on the location of stored target position data, including trajectory information. The stored target position data being of the road edge and/or other objects such as trees that help determine the probable location for road edges) ([0344], [0380], [0844], and [0909]); 
selecting a plurality of the extracted target position data to be compared with the map information (comparing the positional relation between selected landmarks to map information) (([0465], [0512], [0571], and [0744]) with respect to the moving object (After detecting objects in the images determining their position relative to vehicle 200. The objects being cars, pedestrians, signs, lane markings, traffic lights, landmarks, etc.) (Fig. 2A; [0332], [0338-0339], [0345], [0357], and [0428]); and 
(comparing the positional relation between landmarks to map information) (([0465], [0512], [0571], and [0744]) including position information on the target present on a road or near the road (the positional information including data information about the landmarks which can be present on or near the road. For example, landmarks can be cars, pedestrians, signs, lane markings, traffic lights, landmarks, etc.) ([0332], [0338-0339], [0345], [0357], [0428], and [0571]), thereby estimating a self-position that is a current position of the moving object (thereby determining localization of the vehicle. For example, determining the vehicles current position.) ([0465], [0512], [0571], [0619], and [0744]).
Braunstein teaches using an odometry technique ([0872]); wherein the set of measurements may become more reliable and associated with an increasingly higher confidence level ([0343]); wherein the processing unit can detect candidate objects within the images and filter out a subset of the candidate objects based on various criteria ([0357]); and when processor unit 110 receives images captured by the onboard camera, those images may be analyzed by searching for an object at the expected location of a recognize landmark ([0617]); and upon identifying such an object in the image, where expected, the processor may develop a certain confidence level that the expected recognized landmark has been identified ([0617]). 
However, Braunstein does not explicitly teach selecting a plurality of the extracted target position data to be compared with the map information “on a basis of reliability” of the relative position of the extracted target position data with respect to the moving object or converting positions into an odometry coordinate system.
Bagheri teaches a digital map enhancement system and a method performed by the system for improving accuracy of pre-stored digital map data of a digital map to be utilized by a vehicle (Abstract); wherein selecting a plurality of the extracted target position data (only detected positions of sufficient and/or satisfying accuracy confidence level values may be used) (Fig. 4, steps 1004-1005; [0031-0033] and [0092-0095]) to be compared with the map information (to be used to compare with the map data, on the basis of updating the map data if the extracted landmark position is more accurate) ([0025], [0031], and [0038]) on a basis of (on the basis of an accuracy confidence level value that is compared to a predetermined accuracy threshold) ([0032-0033]) of the relative position of the extracted target position data with respect to the moving object (wherein the accuracy confidence level value can be based on the correctness of the detected position. The position being that of stationary landmark with respect to the current position of the vehicle. For example, the closer to the detected stationary landmark, the higher may the accuracy confidence level value be determined to be.) ([0032-0033] and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braunstein to include selecting landmarks based on reliability/accuracy since it improves the accuracy of the map data (Bagheri; [0012]).
Braunstein teaches using an odometry technique ([0872]), and to detect relative positions between targets present near the moving object and the moving object (detecting objects in the images. After detecting objects in the images determining their position relative to vehicle 200. The objects being cars, pedestrians, signs, lane markings, traffic lights, landmarks, etc.) (Fig. 2A; [0332], [0338-0339], [0345], [0357], and [0428]). Bagheri teaches position information of a landmark and corresponding to the current position of a vehicle ([0033]). Therefore both determine raw positional data that can be odometry data. However, neither explicitly teaches that the positions are in an odometry coordinate system.
Dietsch teaches an apparatus for mobile autonomous updating of GIS (Geographical/Global Information System) maps (Abstract); wherein raw odometry data can be collected ([0031]); and wherein the raw odometry is converted into a coordinate system (x, y, theta) (i.e. an odometry coordinate system based on the raw odometry data) ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using an odometry coordinate system for the stored target position data since odometry can be used even when a GPS signal is weak (Braunstein; [0573]), thus increasing the accuracy of the system.

Regarding claim 2, Braunstein teaches wherein a penalty is determined such that the penalty is higher as a difference between a distance from the moving object to the target obtained from the relative position and an assumed distance from the moving object to the target is smaller (When a client vehicle drives along the route, it may compare the landmarks and distances detected by the client vehicle with the sequences stored in the map or from a server. The vehicle may match landmarks types in both sequences, and may penalize the detected sequence for missing landmarks and for distance errors. Landmarks that have large variances may be penalized less.)  ([0574]).
However, Braunstein does not explicitly teach selecting a plurality of the extracted target position data to be compared with the map information on a basis of reliability of the relative position of the extracted target position data with respect to the moving object.
Bagheri teaches a digital map enhancement system and a method performed by the system for improving accuracy of pre-stored digital map data of a digital map to be utilized by a vehicle (Abstract); using reliability (accuracy confidence level value that is compared to a predetermined accuracy threshold) ([0032-0033]); and wherein selecting a plurality of the extracted target position data (only detected positions of sufficient and/or satisfying accuracy confidence level values may be used) (Fig. 4, steps 1004-1005; [0031-0033] and [0092-0095]) to be compared with the map information (to be used to compare with the map data, on the basis of updating the map data if the extracted landmark position is more accurate) ([0025], [0031], and [0038]) on a basis of reliability (on the basis of an accuracy confidence level value that is compared to a predetermined accuracy threshold) ([0032-0033]) of the relative position of the extracted target position data with respect to the moving object (wherein the accuracy confidence level value can be based on the correctness of the detected position. The position being that of stationary landmark with respect to the current position of the vehicle. For example, the closer to the detected stationary landmark, the higher may the accuracy confidence level value be determined to be.) ([0032-0033] and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braunstein to include selecting landmarks based on reliability/accuracy since it improves the accuracy of the map data (Bagheri; [0012]).

Regarding claim 3, Braunstein teaches wherein the reliability (confidence level) ([0617]) is determined on a basis of an attribute of the target (using semantic landmarks so they can be reliably detected from the scene and matched. An appearance signature of the landmark can also be used. Then, develop a certain confidence level that the expected landmark has been identified based on text and/or shape) ([0493] and [0617]). 
However, Braunstein does not explicitly teach selecting a plurality of the extracted target position data to be compared with the map information on a basis of reliability of the relative position of the extracted target position data with respect to the moving object.
Bagheri teaches a digital map enhancement system and a method performed by the system for improving accuracy of pre-stored digital map data of a digital map to be utilized by a vehicle (Abstract); using reliability (accuracy confidence level value that is compared to a predetermined accuracy threshold) ([0032-0033]); and wherein selecting a plurality of the extracted target position data (only detected positions of sufficient and/or satisfying accuracy confidence level values may be used) (Fig. 4, steps 1004-1005; [0031-0033] and [0092-0095]) to be compared with the map information (to be used to compare with the map data, on the basis of updating the map data if the extracted landmark position is more accurate) ([0025], [0031], and [0038]) on a basis of reliability (on the basis of an accuracy confidence level value that is compared to a predetermined accuracy threshold) ([0032-0033]) of the relative position of the extracted target position data with respect to the moving object (wherein the accuracy confidence level value can be based on the correctness of the detected position. The position being that of stationary landmark with respect to the current position of the vehicle. For example, the closer to the detected stationary landmark, the higher may the accuracy confidence level value be determined to be.) ([0032-0033] and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braunstein to include selecting landmarks based on reliability/accuracy since it improves the accuracy of the map data (Bagheri; [0012]).
{ YB:01234734.DOCX }
Regarding claim 7, see the rejection made to claim 1, as well as Braunstein () for a self-position estimation device, for they teach all the limitations within this claim.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al., US 2017/0008521 A1 (Braunstein), Bagheri, US 2016/0161265 A1 (Bagheri), Dietsch et al., US 2011/0208745 A1 (Dietsch), and further in view of Shimomura et al., US 2016/0121889 A1 (Shimomura).
Regarding claim 4, Braunstein teaches wherein the reliability (confidence level) ([0617]) is determined on a basis of an attribute of the target (using semantic landmarks so they can be reliably detected from the scene and matched. An appearance signature of the landmark can also be used. Then, develop a certain confidence level that the expected landmark has been identified based on text and/or shape) ([0493] and [0617]). Bagheri teaches a digital map enhancement system and a method performed by the system for improving accuracy of pre-stored digital map data of a digital map to be utilized by a vehicle (Abstract); using reliability (accuracy confidence level value that is compared to a predetermined accuracy threshold) ([0032-0033]). Dietsch teaches an apparatus for mobile autonomous updating of GIS (Geographical/Global Information System) maps (Abstract); wherein raw odometry data can be collected ([0031]).
However, none of them explicitly teaches wherein the reliability is determined on a basis of a time period when the target position data can be continuously detected.  
Shimomura teaches an on-board camera that captures an image of a travel lane ahead of an own vehicle (Abstract); and wherein the reliability is determined on the basis of a time period when the target position data can be continuously detected (determining the reliability of the various sensors, wherein the acquired value reliability level calculating unit 12 sets the acquired value to a higher reliability level, as the period over which the acquired value is continuously acquired increases or the frequency of the acquired value increases. An instantaneous acquired value is very likely to be noise. Therefore, the reliability level thereof is calculated to be relatively low.)([0041]). {YB:00780819.DOCX }International Application Serial No. PCT/JP2016/078428Page 4 of 7 
(Shimomura; [0010]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al., US 2017/0008521 A1 (Braunstein), Bagheri, US 2016/0161265 A1 (Bagheri), Dietsch et al., US 2011/0208745 A1 (Dietsch), and further in view of Nakamori et al., US 2010/0231718 A1 (Nakamori).
Regarding claim 5, Braunstein teaches when target position data indicating a plurality of parallel traveling lane boundaries (wherein lanes can be substantially parallel to each other and follow the locations of their respective sides of the road) (Fig. 9A; [0385]) is detected (detecting objects in the images. After detecting objects in the images determining their position relative to vehicle 200. The objects being landmarks such as a lane marking or an edge of a lane) (Fig. 2A; [0078-0079], [0357], and [0380]), specifying a traveling lane on which the moving object travels (wherein at least one processor may determine which lane the vehicle is traveling. For example, a lane assignment may be determined may be determined based on a knowledge of a lateral distance from the recognized landmark to any lane edges present on the road) ([0897-0898]).  
However, Braunstein does not explicitly teach “wherein the target position data having high reliability of the relative position with respect to the moving object is selected,” or that “the plurality of parallel traveling lane boundaries” specifying a traveling lane on which the moving object travels.
Bagheri teaches a digital map enhancement system and a method performed by the system for improving accuracy of pre-stored digital map data of a digital map to be utilized by a vehicle (Abstract); wherein the target position data (only detected positions of sufficient and/or satisfying accuracy confidence level values may be used) (Fig. 4, steps 1004-1005; [0031-0033] and [0092-0095]) having  a high reliability (on the basis of an accuracy confidence level value that is compared to a predetermined accuracy threshold and the confidence level value is greater than the threshold) ([0032-0033]) of the relative position with respect to the moving object (wherein the accuracy confidence level value can be based on the correctness of the detected position. The position being that of stationary landmark with respect to the current position of the vehicle. For example, the closer to the detected stationary landmark, the higher may the accuracy confidence level value be determined to be.) ([0032-0033] and [0035]) is selected (only detected positions of sufficient and/or satisfying accuracy confidence level values may be used) (Fig. 4, steps 1004-1005; [0031-0033] and [0092-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Braunstein to include selecting landmarks based on reliability/accuracy since it improves the accuracy of the map data (Bagheri; [0012]).
Dietsch teaches that a vehicle with GPS can gather features such as the centerline of a road ([0002]). However, none of the prior art teach “the plurality of parallel traveling lane boundaries” specifying a traveling lane on which the moving object travels.
Nakamori teaches a lane recognition device which recognizes a relative position of a vehicle and a lane mark, by detecting the lane mark partitioning a traffic lane of a road ([0002]); and wherein the plurality of parallel traveling lane boundaries (wherein the lane mark detecting unit detects the right and left lane marks on the road. Wherein the lane marks are inherently parallel to each other.) ([0013-0014]) specifying a traveling lane on which the moving object travels (specifying the relative position of the vehicle within the lane that it is moving on, or if the vehicle is departing the lane) ([0062] and [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using the travel lane boundaries to detect the relative position of the vehicle since it provides a lane recognition device which could shorten the period in which the recognition of the relative position of the lane mark and the vehicle is stopped, while securing high reliability of lane mark detection (Nakamori; [0011]).

Regarding claim 6, Nakamori teaches wherein the reliability is determined such that the reliability of the relative position of the target position data indicating the traveling lane with respect to the moving object is higher (when the lane mark detection rate is higher than a predetermined reliability threshold) ([0012], [0014], [0080]), as an error between a line approximating a plurality of the target position data indicating the traveling lane and the plurality of the target position data is smaller (when the reliability is equal to or less than the reliability threshold it is determined no lane is there and terminates the processing (for example an error is found, i.e. large). The reverse is also true, wherein the error is smaller for the position of the lane mark when the reliability is larger than the reliability threshold, for example the lane is detected and thus no error.) ([0080-0082]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al., US 2017/0008521 A1 (Braunstein), Bagheri, US 2016/0161265 A1 (Bagheri), Dietsch et al., US 2011/0208745 A1 (Dietsch), and further in view of Kim et al., US 2012/0154588 A1 (Kim).
Regarding claim 8, Braunstein teaches selecting the target position data (a lane marking) ([0017], [0079], and [0086]) among the detected target position data indicating parallel traveling lane boundaries (wherein lanes can be substantially parallel to each other and follow the locations of their respective sides of the road) (Fig. 9A; [0385]) as the target position data (detecting objects in the images. After detecting objects in the images determining their position relative to vehicle 200. The objects being landmarks such as a lane marking or an edge of a lane) (Fig. 2A; [0078-0079], [0357], and [0380]) to be compared with the map information (to be compared with the map information so that an autonomous vehicle may access or rely upon it when traversing lanes) ([0405]). Bagheri teaches that the system determines a current position of the vehicle, and identifies, in the pre-stored digital map data, a mapped digital landmark representing a stationary landmark predicted to be in the vicinity of the current position of the vehicle, which mapped digital landmark includes a pre-stored position of the stationary landmark (Abstract). Dietsch teaches an apparatus for mobile autonomous updating of GIS (Geographical/Global Information System) maps (Abstract).
that is approximated with straight lines”.
Kim teaches a lane departure warning system and method (Abstract); and selecting the target position data (lane) (Abstract) that is approximated with straight lines (the lane recognizing unit detects straight-line components) (Abstract, [0010], and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include detecting straight-line components since it allows for high lane recognition accuracy and the ability to issue a warning to a driver even when a vehicle moves out of a solid line (Kim; [0009]).

Relevant Prior art Not Used within the Current Rejection

Matsubara, JP2009020014A: Matsubara teaches a self-location estimation device for estimating one’s self-location with high accuracy while recognizing different landmarks with high accuracy when a plurality of landmarks are extracted (Overview); wherein the self-position estimation device includes a landmark detection unit that detects a landmark ([0005]), and a reliability acquisition unit that acquires a landmark reliability ([0005]); and wherein selecting a plurality of the extracted target position data (wherein selecting a plurality of landmarks) ([0006]) to be compared with the map information (to be matched/collated with map data) ([0016] and [0024]) with respect to the moving object (with respect to the mobile unit such as a vehicle) ([0016]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov